Mr. JUSTICE LYONS delivered the opinion of the court: The defendant, Benjamin Branch, was indicted with two other men, Michael Lewis and Robert Lee Brown, for armed robbery. Following a jury trial, the three were found guilty as charged and each was sentenced to the Illinois State Penitentiary. Defendant Branch was sentenced to a term of not less than four nor more than nine years. Defendant has appealed and assigns a number of errors to the trial below. His co-defendants, Lewis and Brown, also appealed and alleged similar points of error. See People v. Lewis (1972), 6 Ill.App.3d 101. Because we have already carefully considered the facts and issues of the case in our opinion in People v. Lewis, supra, we shall not do so here. Instead, we merely restate our belief that defendant’s right to a fair and impartial trial were substantially impaired by virtue of the introduction of immaterial, inflammatory and prejudicial evidence concerning possession of hypodermic needles (Narcotics violation). The judgment is reversed and the cause is remanded for a new trial. Reversed and remanded. GOLDBERG, P. J., and BURKE, J., concur.